Exhibit 10.48 MASTER CELL BANKING AND CRYOPRESERVATION AGREEMENT THIS MASTER CELL BANKING AND CRYOPRESERVATIONAGREEMENT (“Agreement”), dated August 13, 2007 (“Effective Date”), is entered into by and between Cytori Therapeutics, Inc. and its Affiliates (including its wholly owned subsidiary [Cytori KK]), having a place of business at 3020 Callan Road, San Diego, CA 92121(“Cytori”), and Green Hospital Supply, Inc., having a place of business at 3-20-8 Kasuga Suita-City, Osaka 565-0853, Japan (“GHS”).Cytori and GHS are referred to jointly as “Parties” and individually as a “Party.” RECITALS WHEREAS, CYTORI has developed a proprietary, state-of-the-art system for adipose-derived stem and regenerative cell (“ADRC”) harvesting, processing, cryopreservation, storage, and retrieval banking that is useful in hospital settings (“Banking” or “the Field”), and Cytori has acquired and possesses certain intellectual property rights pertaining to stem and regenerative cell technology, including devices, products and services used in connection with ADRCs; WHEREAS, GHS wishes to establish ADRC Banking facilities (“CB Facilities”) for the acquisition, storage and retrieval of ADRCs exclusively using Cytori’s technology, including the CelutionTM device and related products and disposables in the country of Japan (“the Territory”); WHEREAS, the Parties agree that the CB Facilities will be dedicated solely to Banking, and the CB Facilities shall not engage in any form of ADRC cell culturing, cell proliferation or manipulation for specific therapeutic uses or clinical applications (“Therapeutic Services”), nor will GHS offer or engage in any Therapeutic Services involving ADRCs; WHEREAS, subject to the terms and conditions set forth herein, Cytori desires to provide to GHS certain Cytori devices, proprietary technology, products and training necessary for the establishment and operation of CB Facilities, and to grant to GHS an exclusive license to use such devices, proprietary technology, products and training solely for the purposes of Banking in the Territory, as expressly permitted in this Agreement; WHEREAS, GHS shall exclusively purchase from Cytori all such Cytori devices, proprietary technology, products and training as described below for the purpose of Banking in the Territory, subject to the terms and conditions set forth herein; NOW, THEREFORE, the Parties agree as follows: 1.GHS PURCHASE:GHS shall purchase all CelutionTM devices, consumables,***(collectively, “Device(s)”) directly from Cytori.GHS may purchase products (including, without limitation,***and all other non-Device products that may be included with Packages; collectively, “Product(s)”) from Cytori only in the form of Packages (as described below).Cytori will provide to GHS certain initial training services and other services (as described in Section 2) with respect to Cytori’s proprietary methods and know-how in connection with this Agreement (“Service(s)”).The Devices, Products and Services are more particularly described in Exhibit A (attached hereto and incorporated herein), and in the context of an initial CB Facility set-up, may be collectively referred to herein as a “Package(s).”The Devices, Products and/or Services may be modified from time to time by written mutual agreement of the Parties; provided, however, that notwithstanding the foregoing, Cytori shall be entitled to substitute “next generation” Devices (including, without limitation, the Celution Device, Device consumables and Device disposables), so long as Cytori continues to supply Device consumables and Device disposables that were purchased by GHS with the previous generation Devices sold herein, for a period of no less than***from the date of Cytori’s last sale to GHS of the previous generation Devices. ***Material has been omitted pursuant to a request for confidential treatment filed separately with the Securities and Exchange Commission 1 During the Term, GHS shall not purchase any Devices and/or Packages, or any similar or substantially equivalent versions thereof, from any other party, unless specifically agreed to in writing by Cytori.GHS will be responsible for purchasing all Products (as specified on Exhibit A) from third parties, and for supplying such Products for all CB Facilities, on an as-needed basis, after the initial Package has been acquired from Cytori and delivered for the establishment of a new CB Facility.If any term or condition of this Agreement conflicts with any Exhibit, this Agreement shall govern. 2.CYTORI SUPPLY:Cytori will supply all Packages, Devices and Services to GHS in accordance with this Agreement.The Services shall include training of GHS personnel with respect to installation, set-up and operations of, Device maintenance, technical support and provision of related databases.CB Facilities will purchase Packages, Devices, Products and Services directly from GHS (unless otherwise mutually agreed by the Parties in writing.).Cytori shall work closely and diligently with GHS to provide all necessary assistance and training of GHS personnel in establishing the five (5) initial CB Facilities, including (a) reasonable transfer of Cytori know-how, policies and procedures, and (b) advice, assistance and model documents relating to the establishment of cGTP and other relevant operating and servicing procedures.Additional initial training and assistance for GHS personnel will be provided by Cytori, if reasonably necessary, with the Parties’ agreement and understanding that GHS will diligently endeavor to become fully self sufficient with respect to such matters as early as possible.After the initial training period, Cytori will provide further training of GHS personnel from time to time, as required in connection with any next generation Devices that are offered by Cytori in connection with this Agreement.For any further assistance (whether with regard to such Packages, or with regard to Devices), Cytori will estimate the cost of such assistance, and GHS will have the option of either reimbursing Cytori for such costs or declining such assistance. 3.ADDITIONAL OBLIGATIONS OF GHS:GHS will offer and sell Packages, Devices and/or Products to CB Facilities only for the purpose of conducting Banking, and shall expressly prohibit the CB Facilities from using (and from promoting or permitting use of) Packages, Devices and/or Products for any other purpose (including, but not limited to, Therapeutic Services).GHS understands and agrees that the Devices are labeled and intended specifically for Banking purposes only, and that use of the Devices for any other purpose(s) may cause injury or death (for example, if used for applications outside such specified indications).Therefore, GHS shall not, directly or indirectly, encourage or knowingly support in any way the sale or use of Packages or Devices for applications outside of those indications for which they are labeled and intended by Cytori or any other manufacturer (if applicable).GHS will be solely responsible for providing Packages, Devices and Products to CB Facilities, and (after the completion of the initial training of GHS personnel by Cytori) for providing all related services and support to such CB Facilities in connection therewith.GHS may request that Cytori provide assistance and support directly to a CB Facility, but Cytori shall be under no obligation to do so; however, if Cytori agrees to provide such assistance and support to a CB Facility, GHS and Cytori shall agree upon reasonable financial terms for the provision of such assistance and support.GHS shall be solely responsible for advertising, promoting, marketing, distributing and selling to CB Facilities the Packages, Devices and Products in the Field in the Territory. 4.GHS DILIGENCE:GHS shall purchase an annual minimum number of Packages each calendar year, as set forth in Exhibit B, which is attached hereto and incorporated herein (“Minimum Purchase”).In addition, GHS shall actively promote, market and sell Packages, Devices and Products to CB Facilities during the Term.If GHS fails to meet the Minimum Purchase amount in any given year, Cytori may have the right to terminate this Agreement in its sole discretion. 5.LICENSE:Cytori hereby grants to GHS an exclusive license to intellectual property of Cytori (for example, patents, patent applications, trade secrets, trademarks, technologies, and know-how) necessary or useful for GHS’s use, distribution, promotion, marketing, sales, offers for sale and importation of the Devices and Products in the Field in the Territory.This exclusive license shall include (without limitation) Cytori’s patent application in the Territory corresponding to Patent Cooperation Treaty Application No. PCT/US2002/29207 entitled “Preservation of Non Embryonic Cells from Non Hematopoietic Tissues,” as well as trade secrets, technologies and know how related to cryopreservation and/or storage of stem and regenerative cells derived from adipose tissue.All intellectual property included within this license grant to GHS shall be termed collectively “Cytori IP.”GHS may grant sublicenses under the license granted by 2 Cytori hereunder; provided that any such sublicensees of GHS may not grant further sublicenses unless such further sublicensesare approved in writing by Cytori; and further provided that all sublicensees shall acquire all Devices and Products used in connection with the CB Facilities from GHS.Cytori shall be provided a copy of each sublicense entered into by GHS with each of its CB Facilities in the Field, and such sublicenses shall be subject to all of the rights of Cytori in this Agreement regarding the Devices, the Packages and the Cytori Material, including, but not limited to, the terms of Section 25.In addition to any other remedies available to Cytori, and notwithstanding any other provision of this Agreement to the contrary, GHS and each of its sublicensees shall be jointly and severally liable to pay Cytori a liquidated damages fee of***for each instance of usage of the Devices for any purpose outside of the Field.GHS shall immediately inform Cytori of any use by GHS or any CB Facility of the Devices for a purpose outside of the Field. 6.FORECASTS:GHS will provide a12-month rolling forecast of GHS’ annual Package, Device and Service requirements, as applicable (each, a "Forecast").The first six (6) months of each such Forecast will constitute an expected order of GHS for the quantities of Packages, Devices and Services specified therein (“Expected Orders”); the following six (6) months of each such Forecast will be a good faith estimate, which will not be binding on GHS except to the extent expressly specified in such Forecast. The Forecasts shall specify anticipated purchases for each month, and shall be updated quarterly on the first week of January, April, July and October of each year. If Cytori cannot meet the Expected Orders, it will notify GHS within ten (10) business days of receipt of such Expected Orders. 7.ORDERS:GHS shall order Packages, Devices and Services using written purchase orders (“Binding Purchase Orders”) which shall be contractually binding on GHS for the Packages, Devices and Services specified therein.GHS shall provide its Binding Purchase Orders in the format and with the lead-time specified in
